Citation Nr: 1817642	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-19 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for urethritis.

2.  Entitlement to an initial compensable disability rating prior to April 13, 2016, and in excess of 30 percent thereafter, for tension headaches.

3.  Entitlement to an initial compensable disability rating for left eye corneal scars, also claimed as a left eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  

In an April 2016 rating decision, the RO granted a higher 30 percent rating for the Veteran's tension headaches, effective April 13, 2016, the date of a VA examination.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for his tension headaches, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to increased ratings for the Veteran's tension headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has ever been diagnosed with urethritis or any disability related to the urethra at any point during the appeal period.

2.  Throughout the period on appeal, the Veteran's service-connected left eye corneal scars were found to not be in the visual axis and did not result in a decrease in visual acuity.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for urethritis have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to a compensable disability rating for service-connected left eye corneal scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, Diagnostic Code (DC) 6099-6011 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran has stated that he suffers from urethritis that occurred while he was on active duty service.  See October 2013 Notice of Disagreement.  However, following a review of the Veteran's available medical records, there is no indication he has ever been diagnosed with any disability related to his urethra at any point during the period on appeal.  

An August 1963 service treatment record noted that the Veteran experienced a white purulent discharge with burning upon urination.  The treatment record noted that the Veteran had sexual contact four days ago, and the onset of the purulent discharge occurred 24 hours prior to the date of the treatment record.  The examiner noted an impression of gonorrhea.  A separate treatment record dated that same month also noted the Veteran's urethral discharge and included a provisional diagnosis of "GC" (gonorrhea).  Post-service treatment records show no treatment or disability related to the urethra or any sexually transmitted disease such as gonorrhea.  As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of chronic disability affecting his urethra during the pendency of the appeal.  

The only other evidence in support of the claim is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question of diagnosis here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for urethritis is not warranted as the evidence in the record weighs against a finding of a current diagnosis of any disability during the period on appeal. 

As there is no current diagnosis of a disability related to the urethra, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

Since the Veteran appealed the initial rating assigned for his left eye disability, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran seeks a compensable disability rating for his service-connected left eye corneal scars.  A noncompensable disability rating was established effective September 10, 2012, pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6099-6011, the criteria used to evaluate atrophy or irregularities of retinal scars.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 6099 conveys that the Veteran's service-connected left eye disability was not listed in the Schedule for Rating Disabilities.

The Veteran is currently assigned an initial noncompensable disability rating for his left eye disorder by analogy under DC 6011.  That DC provides for a 10 percent rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  DC 6011 also provides for alternate rating criteria to be made based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher rating.  See 38 C.F.R. § 4.79. 

The provisions of 38 C.F.R. § 4.79, DCs 6061 to 6066, pertain to impairment of central visual acuity.  Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b).

In July 2013, the Veteran was afforded a VA eye conditions examination.  The Veteran was noted to have a history of cataract surgery in both eyes in 1995.  He complained of occasional discomfort and tearing of both eyes, as well as swelling of the lower eyelids.  The examiner noted that corrected visual acuity for both distance and near was 20/40 or better in both eyes.  Uncorrected distance vision was 20/40 or better in both eyes.  Uncorrected near vision was 20/100 in both eyes.  The examiner found the Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia (double vision), and he did not have a visual field defect or a condition that may result in a visual field defect.  The VA examiner found the Veteran had small corneal scars in the left eye that were not in the visual axis and did not cause irregular astigmatism.  The examiner further found that the Veteran's decrease in visual acuity or other visual impairment was not attributable to a corneal condition.

A review of the Veteran's post-service VA and private treatment records does not show any treatment for the Veteran's left eye corneal scars.

After a review of all the evidence, lay and medical, the Board finds that a compensable disability rating is not warranted for the Veteran's service-connected left eye corneal scars.  The preponderance of the evidence is against a finding that the Veteran's left eye corneal scars were in the visual axis or that they resulted in any decrease to his visual acuity.  

The Board is aware of the Veteran's statements that he believed his corneal scars had a direct effect on his vision and swelling of the left eye area.  See May 2016 VA Form 9.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking a compensable rating for his left eye corneal scars.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for urethritis is denied.

Entitlement to an initial compensable disability rating for left eye corneal scars is denied.


REMAND

In the September 2013 rating decision, the Veteran was granted an initial noncompensable disability rating for tension headaches.  The Veteran filed a Notice of Disagreement (NOD) in October 2013 maintaining he was entitled to a higher evaluation.  As noted above, the RO granted a higher 30 percent rating for the Veteran's tension headaches in an April 2016 rating decision.  In May 2016, the Veteran filed a second NOD concerning the evaluation of his headache disability.  The Veteran disagreed with the initial evaluation after the grant of service connection (the September 2013 rating decision) but to date, he has not been provided a Statement of the Case (SOC).  As such, on remand, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case for the issue of entitlement to an initial increased rating for tension headaches.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


